          Case 1:17-cv-08987-GHW Document 131 Filed 06/08/20 Page 1 of 2
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 6/8/2020
 ------------------------------------------------------------- X
 FLATIRON ACQUISITION VEHICLE, LLC :
 and CS PARADISO HOLDINGS, LLC,                                :
                                                               :
                                               Plaintiffs, :
                                                               :
                              -v-                              :   1:17-cv-8987-GHW
                                                               :
 CSE MORTGAGE LLC, CAPITALSOURCE :                                      ORDER
 COMMERCIAL LOAN, 2006-2,                                      :
 CAPITALSOURCE FINANCE LLC, and                                :
 CAPITALSOURCE INC.                                            :
                                                               :
                                            Defendants. :
 ------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

        The Court has reviewed Defendants’ request for an additional round of summary judgment

briefing and Plaintiffs’ response. Dkt Nos. 128, 130. Defendants’ request is denied. Under Federal

Rule of Civil Procedure 56, “[u]nless a different time is set by local rule or the court orders

otherwise, a party may file a motion for summary judgment at any time until 30 days after the close

of all discovery.” Fed. R. Civ. P. 56(b). That deadline has passed. And the Court does not believe

that another round of summary judgment briefing—after Defendants have had one bite of the

apple—would promote the “speedy[] and inexpensive” resolution of this case in light of the Court’s

prior decision. Fed. R. Civ. P. 1. It is time for this case to move forward to trial.

        In their letter, Dkt No. 130, Plaintiffs said that they consent to proceeding to trial in late

July. No later than June 11, 2020, Defendants are directed to submit a letter addressing whether

they would be able to prepare their pretrial submissions for a trial date in late July. The parties are

reminded that the Court may have to adjourn the October trial date that the Court previously

selected to accommodate jury trials that have been delayed because of COVID-19. But the Court is

relatively confident (though, of course, not certain) that it could hold trial in this case in late July. In

the same letter, Defendants are directed to address whether they would consent to holding the
        Case 1:17-cv-08987-GHW Document 131 Filed 06/08/20 Page 2 of 2



bench trial by remote means.

       SO ORDERED.

 Dated: June 8, 2020                      _____________________________________
                                                   GREGORY H. WOODS
                                                  United States District Judge




                                      2
